Citation Nr: 9909351	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis involving 
the right knee.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appeal was last before the Board in December 
1997, at which time it was remanded for further development.  
Following completion of the requested development, a 
Supplemental Statement of the Case, wherein the RO continued 
to deny each issue on appeal, was mailed to the veteran in 
September 1998.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  Arthritis involving each knee was present in service.

2.  The claim for service connection for flat feet is not 
plausible.


CONCLUSIONS OF LAW

1.  Arthritis involving the right knee was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

2.  Arthritis involving the left knee was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

3.  The claim for service connection for flat feet is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the first two issues listed on the title 
page are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that these claims are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).


I.  Arthritis, Right Knee

Under the law, service connection may be granted for disease 
or disability incurred in or aggravated by service.  
38 U.S.C.A. § 1131.

The veteran contends, in substance, that he presently has 
arthritis involving the right knee which is, moreover, of 
service origin.  In this regard, a service medical entry 
dated in June 1994 reflects that X-ray examination (which may 
have been performed as early as March 1994, and for which any 
related report which may have been prepared is not of record) 
afforded the veteran revealed "osteoarthritis" involving 
the right knee.  Thereafter, a report pertaining to his 
August 1995 inservice Medical Board examination refers to 
pertinent X-ray examinations performed in June 1994 and June 
1995, each of which revealed evidence of arthritis involving 
the right knee.  While pertinent X-ray examination performed 
in conjunction with the veteran's examination by VA 
subsequent to service in March 1996 (apparently) revealed no 
evidence of arthritis, the Board notes that pertinent X-ray 
examination performed in conjunction with the veteran's 
examination by VA in May 1998 revealed early ("just 
beginning") arthritis involving the right knee.  To be sure, 
the foregoing characterization (i.e., 'just beginning') of 
the arthritis may afford some basis to question whether the 
veteran was in fact found to have arthritis in the right knee 
while yet in service, particularly since, as noted above, any 
report which may have been prepared in conjunction with the 
above-addressed inservice X-ray (performed in 1994) is not of 
record.  Nevertheless, given the above-cited June 1994 
inservice reference to 'osteoarthritis' involving the right 
knee and inasmuch as it is undisputed that the veteran 
presently has arthritis referable to such joint, the Board is 
constrained to conclude that such pathology was first shown 
in service.  Therefore, service connection (on a direct 
basis) for arthritis involving the right knee is granted.  
38 U.S.C.A. §§ 1131, 5107.  


II.  Left Knee Disability

Concerning the veteran's claim for service connection for 
left knee disability, he avers, in essence, that he has 
present disablement involving such knee which is, moreover, 
of service origin.  In this regard, service medical records 
contain multiple notations bearing on left knee problems, to 
include evidence of arthritis involving the left knee on the 
X-ray examinations addressed in the preceding paragraph 
relative to the right knee as well as a June 1994 assessment 
of chronic patellofemoral syndrome referable to the left 
knee.  The Board is aware that, on VA examination in March 
1996, pertinent X-ray examination was presumably negative for 
arthritis and the veteran was not otherwise assessed as 
having any pathology or disability of chronic derivation 
referable to the left knee.  However, the Board notes that 
pertinent X-ray examination performed in conjunction with the 
veteran's examination by VA in May 1998 revealed early ('just 
beginning') arthritis involving the left knee, which was, to 
be sure, worse in such knee than in the right (i.e., "more 
on the left").  As was noted in the Board's discussion above 
with respect to arthritis involving the right knee, the 
foregoing characterization (i.e., 'just beginning') of the 
arthritis may afford some basis to question whether the 
veteran was in fact found to have arthritis in the left knee 
while he was yet in service.  In any event, because service 
medical evidence at least facially reflects that the veteran 
had arthritis involving the left knee in service (the above-
cited 1994 inservice X-ray was in fact interpreted as 
revealing the presence of 'osteoarthritis' involving each 
knee) and since it is undisputed that he currently has 
arthritis referable to such joint, the Board is constrained 
to conclude, as it did hereinabove with respect to arthritis 
involving the right knee, that such pathology (the only 
presently shown disability or pathology referable to the left 
knee) was first shown in service.  Therefore, service 
connection for arthritis involving the left knee is granted.  
38 U.S.C.A. §§ 1131, 5107.  


III.  Flat Feet

The threshold question to be answered concerning the 
veteran's claim for service connection for flat feet is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for flat feet is well grounded.

Regarding his claim for service connection for flat feet, the 
veteran contends, in essence, that he currently has flat 
feet, which condition, moreover, is of service origin.  
However, the Board is constrained to point out that, in 
conjunction with his examination by VA in May 1998, the 
veteran was found to have "minimal if any pes planus" 
(italics added) which was, in any event, "congenital" in 
nature.  The latter characterization (i.e., 'congenital') is 
significant, inasmuch as a congenital condition is not a 
disability within the meaning of applicable legislation 
providing for VA compensation benefits.  See 38 C.F.R. 
§ 3.303(c) (1998).  To be sure, service connection for a 
congenital condition might yet be accorded if there is 
evidence of superimposed disability occasioned by service.  
See O.G.C. Precedent 82-90 (July 18, 1990).  However, the 
veteran neither contends nor does the evidence reflect the 
same.  Given the foregoing, then, the Board is constrained to 
conclude that a plausible claim for service connection for 
flat feet is not presented and, therefore, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for flat feet, the Board is of the opinion that 
its discussion above bearing on such issue is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
such disability.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for arthritis involving the right knee is 
granted.

Service connection for arthritis involving the left knee is 
granted.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for flat feet is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


